Citation Nr: 0703824	
Decision Date: 02/06/07    Archive Date: 02/14/07

DOCKET NO.  02-03 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection a low back disorder.

2.  Entitlement to service connection for bilateral shoulder, 
arm, and leg disorders.

3.  Entitlement to a disability rating in excess of 20 
percent for postoperative scar on the posteromedial aspect of 
the right elbow (major).

4.  Entitlement to a disability rating in excess of 10 
percent for hysterical neurosis, conversion type.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The appellant had active duty for training (ACDUTRA) service 
from September 1969 to April 1970.  

This matter is before the Board Of Veterans' Appeals (Board) 
from a September 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the benefits sought on appeal.

In June 2002, the appellant testified at a personal hearing 
over which a Veterans Law Judge presided while at the RO.  A 
transcript of the hearing has been associated with the 
appellant's claims file.  During the pendency of this appeal, 
the appellant was notified that the Veterans Law Judge who 
had conducted the hearing was no longer employed by the 
Board.  In a response dated in October 2006, the appellant 
indicated that he did not wish to be scheduled for an 
additional hearing.

This matter was previously before the Board in November 2002, 
when the issue of entitlement to service connection for a low 
back disorder was remanded to the RO for additional 
development, and the remaining issues were denied.  In August 
2003 the appellant and VA filed a Joint Motion for Remand 
with the United States Court of Appeals for Veterans Claims 
(Court) to vacate and remand the Board's November 2002 
decision.  In August 2003 the Court issued an Order granting 
the motion, thereby vacating the Board's November 2002 
decision, and remanding the case to the Board for 
readjudication consistent with the motion.

In February 2004, the case was again before the Board and was 
remanded for additional development.  The case is now 
returned to the Board for appellate review.

The issues of entitlement to a disability rating in excess of 
20 percent for postoperative scar on the posteromedial aspect 
of the right elbow (major), and as to the appellant's 
entitlement to an increased disability rating for hysterical 
neurosis are  addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The appellant is not a veteran of combat.

2.  At the time he entered active military duty in September 
1969, the appellant was in sound physical condition.

3.  A low back disorder was not incurred in, or aggravated 
by, service.

4.  Bilateral shoulder, arm, and leg disorders were not 
manifested in service nor within any applicable presumptive 
period following service.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for a low back disorder are not met. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.303 (2006).

2.  The criteria for the establishment of service connection 
for bilateral shoulder, arm, and leg disorders are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  With few exceptions, the regulations 
implementing this law are applicable to all claims filed on 
or after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act (VCAA); 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a).

In this case, VA's duties have been fulfilled.  VA must 
notify the appellant of evidence and information necessary to 
substantiate his claim and inform him  whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The appellant was notified of the information necessary to 
substantiate his claims for entitlement to service connection 
by letters from VA dated in October 2003, February 2004, 
February 2005, May 2005, and August 2005, in which he was 
informed of what was required to substantiate his claims and 
of his and VA's respective duties, i.e., that VA would 
attempt to get any additional records that he identified as 
being helpful to his claims.  He was also asked to submit 
evidence and/or information in his possession to the RO.

Since the appellant's claims for service connection were 
denied by the RO and are also being denied by the Board, as 
discussed herein, there is no potential effective date or 
disability rating issue that would warrant additional notice 
as to those issues.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Board finds no prejudice to the appellant in proceeding 
with the issuance of a final disposition in those issues that 
the Board is presently deciding.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  There is no indication 
that the outcome of the case has been affected, and the 
appellant has been provided a meaningful opportunity to 
participate effectively in the processing of his claim.  The 
content of the subsequent notice provided to the appellant 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The 
appellant's relevant service and VA medical treatment records 
have been obtained, as discussed below.  There is no 
indication of any additional, relevant records that the RO 
failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  With regard to 
the issue of entitlement to service connection for a low back 
disorder, the appellant has been provided VA examinations as 
to the claims decided presently.  The examinations were 
thorough in nature, based upon a review of the appellant's 
entire claims folder, and provided relevant findings that are 
deemed to be more than adequate.  Under such circumstances, 
there is no duty to provide another examination or medical 
opinion.  Id.  

With regard to the issues of entitlement to service 
connection for bilateral shoulder, arm, and leg disorders, a 
medical opinion is not required as the evidentiary record 
does not show that a bilateral shoulder, arm, and leg 
disorder is associated with an established event, injury, or 
disease in service; manifested during an applicable 
presumptive period; or otherwise associated with military 
service.  38 C.F.R. 
§ 3.159(c)(4)(i); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003) (Where the appellant had been advised of the need to 
submit competent medical evidence indicating that he had the 
disorders in question, and further substantiating evidence  
suggestive of a linkage between his active service and the 
current disorders, appellant had not done so; there was no 
competent evidence that "the disability or symptoms may be 
associated with the claimant's active military . . . 
service."  38 U.S.C.A § 5103A(d); cf. Charles  v. Principi, 
16 Vet. App. 370 (2002).  

Accordingly, the requirements of the VCAA have been met by 
the RO.  Having determined that the duty to notify and the 
duty to assist have been satisfied, the Board turns to an 
evaluation of the appellant's claims on the merits.


Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2006).  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

In addition, service connection for arthritis may be 
established based upon a legal "presumption" by showing 
that it manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.


Low Back Disorder

The appellant seeks service connection for a low back 
disorder.  He specifically asserts that the residuals of a 
pre-existing low back disorder were aggravated during his 
period of active service.  Having carefully considered the 
claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claim and the appeal will be denied.

The Applicable Law

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2006).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 C.F.R. § 
3.304(b) (2006).  A veteran who served during a period of 
war, as the appellant here, is presumed to be in sound 
condition when he entered into military service except for 
conditions noted on the entrance examination.  38 U.S.C.A. § 
1111 (West 2002).

The presumption of soundness attaches only where there has 
been an induction examination that did not detect or note the 
disability of which the veteran later complains.  Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations 
expressly provide that the term "noted" signifies "[o]nly 
such conditions as are recorded in examination reports."  38 
C.F.R. § 3.304(b) (2006).  Of particular relevance in this 
matter, the regulation provides that a "[h]istory of pre-
service existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id. at (b)(1).

The VA Office of the General Counsel has determined that VA 
must meet two prongs in rebutting the presumption of 
soundness.  First, VA must show by clear and unmistakable 
evidence that there is a pre-existing disease or disorder.  
Secondly, VA must show by clear and unmistakable evidence 
that the pre-existing disease or disorder was not aggravated 
during service.  See VAOPGCPREC 3-03 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id. 
 The Board must follow the precedent opinions of the General 
Counsel.  38 U.S.C.A. § 7104(c) (West 2002).

Also pertinent is the decision of the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) in Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004), which summarized 
the effect of 38 U.S.C.A. § 1111 relative to claims for 
service-connected disability.  

In pertinent part, Wagner held that when no pre-existing 
condition is noted upon entry into service, the veteran is 
presumed to have been sound upon entry.  The burden then 
falls on the government to rebut the presumption of soundness 
by clear and unmistakable evidence that the veteran's 
disability was both pre-existing and not aggravated by 
service.  The government may show a lack of aggravation by 
establishing that there was no increase in disability during 
service or that any "increase in disability [was] due to the 
natural progress of the" pre-existing condition.  38 U.S.C. § 
1153 (West 2002).  If this burden is met, then the veteran is 
not entitled to service-connected benefits.  However, if the 
government fails to rebut the presumption of soundness under 
38 U.S.C.A. § 1111, the veteran's claim is one for service 
connection.  This means that no deduction for the degree of 
disability existing at the time of entrance will be made if a 
rating is awarded.  See 38 C.F.R. 
§ 3.322 (2006).

Conversely, Wagner held that if a pre-existing disorder is 
noted upon entry into service, the veteran cannot bring a 
claim for service connection for that disorder, but the 
veteran may bring a claim for service-connected aggravation 
of that disorder.  In that case 38 U.S.C.A. § 1153 applies 
and the burden falls on the veteran to establish aggravation. 
 See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994). 
 If the presumption of aggravation under 38 U.S.C.A. § 1153 
arises, the burden shifts to the government to show a lack of 
aggravation by establishing "that the increase in disability 
is due to the natural progress of the disease."  38 U.S.C. § 
1153 (West 2002); see also 38 C.F.R. § 3.306 (2006); Jensen, 
19 F.3d at 1417; Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004)

Before Wagner and VAOPGCPREC 3-03, VA had the burden to rebut 
the presumption of soundness by clear and unmistakable 
evidence that the veteran's disability pre-existed service. 
 If VA met this burden, however, it then had the burden to 
rebut the presumption by a preponderance of the evidence (a 
lower standard) that the pre-existing disorder was not 
aggravated by service.  Now, VA must also show by clear and 
unmistakable evidence that the pre-existing disorder was not 
aggravated during service (a higher standard).

If the veteran has a condition that pre-existed his military 
service, the issue becomes whether the disease or injury was 
aggravated during service.  A pre-existing injury or disease 
will be considered to have been aggravated by active service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progression of the disease. 

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. 1153 (West 2002); 38 
C.F.R. 3.306(b) (2006); Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).  Temporary or intermittent flare-ups of a pre- 
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition itself, as contrasted with mere symptoms, has 
worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).



The law further provides that the burden of showing a pre-
existing disease or disorder was not aggravated during 
service is an onerous one that lies with the government. 
 See, e.g., Cotant v. Principi, 17 Vet. App. 117, 131 (2003); 
Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).


Combat Service and the Appellant's Contentions

As a preliminary matter, the appellant's claims folder 
indicates that at various times, he reported to both VA 
adjudicators and to medical care providers that he had combat 
service in Vietnam, thus raising the potential applicability 
of 38 U.S.C.A 
§ 1154(b) (Providing in substance that in the case of 
veterans of combat, VA shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service, satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service- 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary); see 38 C.F.R. § 
3.304(d).

However, the appellant's report of separation from the Armed 
Forces and service personnel records are devoid of any 
mention of such service.  Having been provided by an agency 
of the U.S. Government, the Board is assured of the 
authenticity of these original records.  In this regard, this 
finding is consistent with the well-recognized reliance 
placed by VA upon service department and NPRC determinations.  
See Sarmiento v. Brown, 7 Vet. App. 80, 83 (1994); Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); 38 C.F.R. §§  
3.203(a), (c).  

The evidence indicating that the appellant not experience 
combat is critical.  He has periodically alleged to both VA 
and to medical care providers that he has "shrapnel wounds" 
in his back, which he claims caused his back injury.  
Although some post-service medical care providers based their 
assessments of some scarring on the appellant's back on this 
information, he mere transcription of medical history does 
not transform the information into competent medical evidence 
merely because the transcriber happens to be a medical 
professional.  See Leshore  v. Brown, 8 Vet. App. 406, 409 
(1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  The 
explicit or implicit opinion of the physician that the 
appellant is truthful is not necessarily probative as to the 
facts of the account.  See Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996).  

Moreover, while a physician is competent to render medical 
opinions, such competence does not extend to the factual 
underpinnings of the opinion.  See, e.g., Swann v. Brown, 5 
Vet. App. 229, 233 (1993) (generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant); see also 
Jones (Stephen) v. West, 12 Vet. App. 383 (1999); (where a 
veteran with service-connected PTSD sought service connection 
for the residuals of a broken leg, sustained in a motorcycle 
accident.  His treating physician opined that "thrill seeking 
behavior," typical in PTSD patients, in part had caused the 
veteran's recklessness.  However, evidence was of record 
indicating that the veteran had told police officers and 
bystanders immediately after the accident that he had 
exercised care when riding his motorcycle, and that a car 
struck him as he was attempting to negotiate a turn.  The 
Court found the physician's opinion not sufficient to well-
ground the claim under then applicable law, because although 
the veteran was competent to testify as to the sequence of 
events of the accident, the physician was not an eyewitness 
to the accident, so that any opinion regarding what actions 
or sequence of events caused the accident was outside the 
scope of his competence.  Id. at 386). 

Also at various times during the pendency of this matter, the 
appellant has reported that he received a medical discharge 
from active service.  See, e.g., statement of appellant dated 
October 19, 2006.  The record indicates the appellant is also 
being wholly untruthful in this regard.  


The appellant has reported that the National Personnel 
Records Center (NPRC) or various other sources of information 
have advised him that his military records are incomplete or 
missing.  However, there is no information of record to 
substantiate the appellant's contention.  Instead, the record 
contains voluminous service personnel and medical records, 
which are reviewed below.  

The Presumption of Soundness and Aggravation

The record does not indicate that the claimant entered active 
duty for training in September 1969 with a pre-existing low 
back disorder.  Instead, the clinical evidence, specifically 
generated with a view towards ascertaining the claimant's 
medical suitability for such training and therefore akin to 
that which is generally accorded a high degree of probative 
value in the law, indicated that he had a history of such 
symptoms.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(Observing that although formal rules of evidence do not 
apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of the reasons for the Board's decision). 

The appellant's Enlisted Qualification Record (Department of 
the Army Form 20, or "DA 20") includes a section entitled 
"Record of Assignments."  It indicates that he enlisted in 
the U.S. Army Reserve in January 1968, and was assigned to 
the 431st Quartermaster Company in Gary, Indiana. The 
appellant's pre-service private medical records reveal that 
from late 1968 to early 1969, he was treated for symptoms 
associated with a low back injury following being hit by a 
motor vehicle in June 1968.  

In a letter dated July 26, 1968, Alfred M. Mintz, M.D. 
reported that on June 15, 1968, the appellant was involved in 
an automobile accident.  Dr. Mintz noted that the appellant 
had a possible herniated disc at the lumbosacral junction 
with right-sided sciatica.  Dr. Mintz opined that at the time 
of his letter, the appellant was "unable to participate in 
the Reserve Training Program."  In a letter dated on 
December 3, 1968, Dr. Mintz reported that the claimant 
complained of right-sided back pulling when bending, and 
previous right-sided sciatica.  At the time of his letter, 
however, Dr. Mintz reported that the claimant was able to 
stand with his spine straight and pelvis level with no spasm.   
Although the physician reported tenderness on palpation to 
the back, he had "unlimited" forward range of motion, 
accompanied by aching and pulling.  

However, in a September 1968 service department medical 
history questionnaire, the appellant denied then having, or 
ever having had, recurrent back pain.  A September 1968 
service department report of radiographic examination 
indicates "negative" findings as to the appellant's 
lumbosacral spine, and there was no fractures noted.

In a January 1969 letter, L. Dale Olson, M.D., reported that 
the appellant then remained at his home with pain in his 
lower back with some radiation to his foot.  Dr. Olson also 
noted that at some point in the appellant's past history, the 
appellant had "fallen off of a heister," and had had some 
previous back pain from which he had recovered.  In a June 3, 
1969 letter, Dr. Olson reported that the appellant was 
complaining of back pain upon "any lifting," and 
recommended that the appellant have employment which would 
not involve a lot of bending and lifting, "since there [was] 
a possibility of aggravation of his previous back injury."  

However, Dr. Olson noted that a myelogram conducted on 
November 25, 1968 indicated a "slight indentation" at the 
lumbar 5th sacral segment.  However, he observed that the 
finding was as to the claimant's left side, and the claimant 
had reported pain on his right side.  He further observed 
that while he assessed the appellant to have had an acute 
sprain of the lumbosacral spine with a possibility of some 
bulging of the intervertebral disk with some nerve root 
compression, "the myelogram was inconclusive in that no 
definite defects were noted on the site of his pain," and 
that the claimant's "prognosis [was] guarded if there have 
been a disk injury since re-occurrence of symptoms."

Thus, the pre-entrance medical evidence indicates that 
although the claimant was noted to have been struck by a 
vehicle approximately one year prior to entry onto active 
duty, and a possible disc disorder was suspected, various 
radiographic and clinical studies detected no fractures or 
other abnormality.  

The DA 20 indicates that on July 28, 1969, the appellant was 
assigned to the U.S. Army Hospital in Fort Benjamin Harrison, 
Indiana, apparently to ascertain whether he was physically 
fit to complete basic combat training.  On the same day of 
his admission, a clinical record request for consultation by 
an orthopedic specialist was prepared, requesting that the 
appellant be examined to ascertain his "diagnosis and 
profile;" and whether he was "fit for retention."  The 
provisional diagnosis was noted to be "R/O (rule out) 
herniated nucleus pulposus."   

On July 29, 1969, (the day following his admission to the 
hospital), the appellant completed a "Report of Medical 
History" questionnaire, (Standard Form 89) in conjunction 
with a medical examination recorded to be "retention 
ann[ual] ACDUTRA."  To the query as to whether he ever had, 
or was then having "recurrent back pain," the appellant 
responded in the affirmative.  The appellant elaborated on 
this report in a section of the form for explanatory comments 
that he had had a "disc removed;" that he had been injured 
in a car accident in June 1968; and that he had previously 
been rejected for retention in the "Army Reserve Airborne," 
because of a back disorder.  The Board observes, however, 
that to the extent that the appellant then reported he had a 
"disc removed," there is no medical evidence of record to 
substantiate the report.

Also dated on July 29, 1969, the accompanying "Report of 
Medical Examination" (Standard Form 88) indicates that the 
appellant was noted to have "limitation of motion" as to 
the spine," and he was diagnosed as having a "mild back 
sprain with functional overlay." Although the examiner 
reported that the veteran was "not qualified for retention" 
due to the noted back symptom, it was noted that the claimant 
had undergone lumbosacral "spine films" which resulted in 
"normal" findings.  
 
On the day following completion of the "Report of Medical 
Examination," (July 30, 1969), the appellant underwent the 
orthopedic examination conducted by Major J.O.H., of the Army 
Medical Corps.  In substance, the physician reported the 
appellant's account of a "confusing and long history of 
several back injuries dating back a number of years."  The 
appellant reported that he was involved in an automobile 
accident in June 1968; that he had been treated for six 
months thereafter without relief; that he had a lumbar 
myelographic study which had detected "possibly there was a 
disc" and he was advised to wear a back brace."  

With regard to the claimant's account of the possible disc 
disorder, the Board observes at this juncture that, as noted 
above, the myelogram did not detect the abnormality.  The 
physician also noted that the appellant reported having a 
lawsuit pending as to the accident; and that he had not 
worked for over one year because of the back complaints, and 
that he had "some interesting comments" as to the pending 
legal action, including his plans to use any award to open a 
pizza parlor, and that he had "no intention of returning to 
any other form of employment."

Of particular significance to this inquiry, the examiner 
found no evidence to substantiate the appellant's account of 
the presence of his disorder, i.e., the appellant appears to 
have been greatly exaggerating symptoms.  After conducting a 
physical examination, the physician advised that although the 
appellant should be considered disqualified for further 
service, there was no reason for such a finding "strictly on 
the basis of low back pathology."  The examiner reported 
that when the claimant was not aware that he was being 
observed he walked "with ease and with brisk movements," 
and that he was able to remove his back brace without 
difficulty and his trousers "flexing his back quite well 
without difficulty."  However, when he was aware of direct 
observation, the claimant "moved about carefully with 
multiple complaints of how much discomfort he was having."  

The examiner further noted that the claimant:

"[V]oluntarily limited his back motions a good 50% in 
all planes with complaints of pain in the lower back.  
His back motions appeared symmetrical and did not appear 
to be accompanied by any muscle spasm.  

"Palpation of his back revealed inconsistent and 
nonspecific areas of tenderness.  The x-rays were 
reviewed and showed the previous small amount of 
myelographic material being left in the subarachnoid 
space . . . [b]ony structure of his back appears normal.  

"The patient has multiple subjective complaints which 
are not accompanied by any objective findings of true 
low back or nerve root pathology.  There were no 
evidence muscle atrophy fasiculations, etc.  This 
patient's attitude at this time, certainly is not very 
good in that he has not worked in over a year and mainly 
his concern is what legal compensation he may be 
obtaining."  

In a document entitled "Disposition Form," (DA Form 2496), 
dated on August 7, 1969, addressed to the chief of the 
enlisted branch of the reserve forces division, an official 
identified as a surgeon of the professional services division 
reported that the evaluation of the claimant had been 
completed and he had been found to be physically qualified 
for retention and active duty training."  In a date-stamped 
notation of the Report of Medical Examination, as dated 
August 7, 1969, the claimant was found to be "medically 
qualified," as to the purpose of the examination recorded 
"Retention USAR Active Duty."  A further stamped notation 
indicates that the claimant's PULHES profile was:

Physical 
Capacity 
and 
Stamina
Upper 
Extremit
ies
Lower
Extremit
ies
Hearing 
and Ears
Eyes
Psychiat
ric 
Conditio
n
1
1
1
1
1
1

See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992); 
(Observing that the "PULHES" profile reflects the overall 
physical and psychiatric condition of the veteran on a scale 
of 1 (high level of fitness) to 4 (a medical condition or 
physical defect which is below the level of medical fitness 
for retention in the military service. 

The evidence thus establishes that although the appellant 
entered service with a notation of a history of pre-service 
back injuries, his July 1969 entrance orthopedic examination 
report established that such findings were indicative of a 
medical history, and the appellant did not have a back 
disability at the time he entered active military duty.  38 
C.F.R. § 3.304(b) (2006) (A history of pre-service existence 
of conditions recorded at the time of examination does not 
constitute a notation of such conditions.).  The claimant is 
presumed to have entered service in sound condition. 38 
U.S.C.A. § 1111, 1132; Crowe v. Brown, 7 Vet. App. 238, 245 
(1994).  


Direct Service Connection

Having found that the appellant was in sound physical 
condition at the time he entered active duty for training 
does not end the Board's inquiry, as it must be ascertained 
whether the appellant incurred such a disorder as a result of 
any incident of such military service.  The preponderance of 
the competent medical evidence does not support such a 
finding.  

The claimant's DA Form 20 indicates that on October 1, 1969, 
he began Basic Combat Training, and that he absented himself 
without authority 14 days later for a period of 7 days.  
Service medical records dated from October 1969 to November 
1969 reveal that the appellant reported intermittent symptoms 
described as a lumbar strain following which he was assigned 
special training. 

The appellant's separation examination report dated in April 
1970 reveals that upon clinical evaluation, his spine and 
other musculoskeletal system were normal.  The associated 
report of medical history completed by the appellant shows 
that he indicated having had recurrent back pain.  The 
examiner elaborated that this was referring to an old June 
1968 injury to the back which had occurred prior to 
induction.

Subsequent to service, a VA examination report dated in 
October 1970 indicates the appellant was diagnosed as having 
low back pain by history.  He added that he was not 
interested in having his back examined because he had been 
allowing his private doctors and lawyers handle that 
condition.  He also noted that his doctor told him he would 
have discomfort in his back for five years and then it would 
go away.

A report of medical examination dated in February 1972 shows 
that the appellant was found to be medically qualified for 
retention in the U.S. Army Reserves.  The associated report 
of medical history completed by the appellant shows that he 
indicated having had recurrent back pain and accidental 
injuries in 1968, 1969, and 1971.  A report of medical 
examination dated in June 1973 shows that upon clinical 
evaluation, the appellant's spine and other musculoskeletal 
system were normal.  The associated report of medical history 
completed by the appellant shows that he indicated having had 
recurrent back pain.

However, the other evidence of record generated by the 
service department clearly indicates that although the 
appellant repeatedly claimed the presence of a severe back 
disorder, he was continually found fit for duty.  The record 
indicates that in July 1972, the appellant was ordered to 
active military duty because he was repeatedly failing to 
attend prescribed drill periods as a member of the Army 
Reserve.  In an August 21, 1972 endorsement to an Appeal of 
Order to Active Duty, the appellant's company commander 
outlined the appellant's then various contentions regarding 
why he should be excused from military training. The 
endorsement is wholly devoid of any mention of a back injury, 
the primary injury as alleged by the appellant then being 
nerve entrapment of the arms.  

Subsequent to the appellant's discharge from the Reserve 
Forces in 1973, the record indicates that the appellant 
sustained a veritable cascade of back injuries.  Private 
medical records dated from March 1981 to August 1997 show 
that the appellant was treated for multiple injuries, 
including post-traumatic lumbosacral strain following a fall 
from a 12 to 14 foot scaffold after being hit in the head 
with a sledge hammer.  A private medical record dated in 
September 1987 shows that the appellant was involved in a 
motor vehicle accident in Louisiana wherein he sustained a 
cervical strain.  A 1995 magnetic resonance imaging (MRI) 
study shows degenerative disc disease without evidence of 
significant nerve impingement.  A private medical record 
dated in July 1997 shows that the appellant sustained a post-
traumatic lumbosacral strain following an incident wherein he 
fell or jumped off of his riding lawn mower and landed on his 
left side and buttock area.

Private medical records dated from December 1991 to May 2001 
also show intermittent treatment for symptoms associated with 
a low back disorder.  The appellant was diagnosed with early 
degenerative disc disease of the lumbar spine.
VA spine examination report dated in November 2000 shows that 
the appellant was diagnosed with degenerative joint disease 
of the lumbosacral spine with loss of function due to pain.

In due course of development of the claim pursuant to the 
duty to assist, the appellant was accorded VA medical 
examinations.  Charles v. Principi, 16 Vet. App. 370 (2002) 
(Observing that under 38 U.S.C.A. § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim."

A VA spine examination report dated in January 2005 diagnosed 
degenerative disc disease of the lumbar spine.  The examiner 
concluded that he was unable to say whether this was related 
to his automobile accident prior to service, or his in-
service injury in 1969.

A VA spine examination report dated in April 2005 shows that 
the appellant reported having been in a motor vehicle 
accident prior to service; injuring his back in service when 
he sustained a shrapnel injury to his back; and that 
following service working in a steel mill and in construction 
until a 1981 accident wherein he fell from a scaffold.  He 
described continued low back pain since that time.  X-rays of 
the affected area were normal except for some evidence of 
spina bifida.  The assessment was significant back pain with 
sciatica.  

The examiner observed that while the appellant had a 
significant back injury prior to his entrance into service, 
X-rays during service were all normal.  The examiner further 
observed that while the appellant may have had some 
aggravation of his pain during his time in service, eight 
years of hard intense manual labor following service played a 
larger aggravating cause for his current symptoms of back 
pain.  However, the examiner concluded that if indeed his low 
back pain was permanently aggravated by six months training, 
the appellant would not have been able to work at a steel 
mill or do construction work up until 1981.

The appellant's service medical records are negative for a 
diagnosis of any injury to his back during his period of 
active service, and there is no evidence of record to support 
the appellant's contention that he sustained a shell fragment 
wound to the low back during his period of active service.  
Although there is evidence of reported lumbar strain during 
the appellant's period of active service, his April 1970 
separation examination revealed normal clinical findings of 
the spine.  

The preponderance of the competent medical evidence instead 
indicates that beginning in March 1981 (i.e., over 10 years 
after his release from active duty for training), various 
employment related accidents injured the appellant's back, 
and the evidence indicates that the appellant did not have a 
continuing back disorder until the March 1981 work-related 
fall from a scaffold.  Evidence of a prolonged period without 
medical complaint and the amount of time that elapsed since 
military service, can be considered as evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  

The absence of any evidence of the claimed disability in the 
service medical records or of persistent symptoms of the 
claimed disability between separation from service and March 
1981 constitutes negative evidence tending to disprove the 
assertion that the appellant was disabled from any disease or 
injury during his service.  See Forshey v. West, 12 Vet. App. 
71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (noting that the definition of 
evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 38 
C.F.R. § 3.102 (noting that reasonable doubt exists because 
of an approximate balance of positive and "negative" 
evidence).

The Board concludes that the weight of the "negative" 
evidence, principally the appellant's own statements, the 
competent medical evidence of record demonstrating that the 
appellant had a resolved back disorder prior to service, that 
he had a normal spine examination at separation from service, 
and that he had no further evidence of a back disability 
until March 1981, many years after service, exceeds that of 
the "positive" evidence of record, which basically amounts to 
the appellant's contentions. 

Moreover, the VA examiner in April 2005, upon review of the 
entire claims file, related the appellant's current low back 
disorder to the appellant's pre-existing back disease along 
with his eight years of hard intense manual labor following 
service, as well as the 1981 fall from a scaffold.  This 
opinion was definitive and based upon a complete review of 
the appellant's claims file. It is, therefore, found to carry 
probative weight.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000).

The Board concludes, therefore, that the evidence does not 
support a finding of any connection between the appellant's 
current low back disorder and his military service.


Bilateral Shoulder, Arm, and Leg Disorders

The appellant asserts that he has bilateral shoulder, arm, 
and leg disorders that are of service origin.  A review of 
his service medical records does not reveal complaints, 
treatment, a disorder or injury to the shoulders, arms, or 
legs during the appellant's period of active service.  

Subsequent to service, VA and private medical treatment 
records are negative for reports associated with the 
shoulders, arms, or legs until many years after service, and, 
it is additionally noted that these reports are in relation 
to a March 1981 injury wherein the appellant fell from a 
scaffold after being hit in the head with a sledge hammer.  
The records reveal that he had injured his right shoulder, 
right arm, back, and right leg as a result of this incident.  
Degenerative joint disease of the right shoulder and knee was 
noted in 2000.

The preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for bilateral 
shoulder, arm, and leg disorders.  The evidence of record 
fails to establish that the appellant had symptoms associated 
with either disorder during service, and there is no 
competent medical evidence suggestive of a linkage between a 
current bilateral shoulder, arm, and leg disorder and any 
incident of military service.  By "competent medical 
evidence" is meant in part that which is provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a).  

Following service, it is not until March 1981 that there is 
any evidence of any shoulder, arm, or leg disorder, which is 
more than one year following separation from service.  There 
is no evidence that the appellant has been diagnosed with 
arthritis within one year following his separation from 
service, for which presumptive service connection would have 
been available.  

While there is medical evidence of a current diagnosis of 
right shoulder and right knee degenerative joint disease, 
there is no suggestion of a symptom, clinical finding, or 
laboratory finding attributable to either disorder during 
service or until many years thereafter and after a post-
service injury in 1981.  Without such evidence, the Board 
must conclude that no additional development is required 
based on the facts of this case, to include a medical 
examination and/or opinion where the examiner would be asked 
whether there is a causal link between a current diagnosis 
and service medical records that contain no suggestion of the 
disabilities in question.  Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003); Charles v. Principi, 16 Vet. App. 370 
(2002).

The Board notes that the lay statements of record by the 
appellant addressing the etiology of his multiple joint 
disorders cannot competently address such medical issues.  
The appellant is certainly competent to describe the extent 
of his current symptomatology, however, there is no evidence 
that he possesses the requisite medical training or expertise 
necessary to render him competent to offer evidence on 
matters such as medical diagnosis or medical causation.  
Espiritu, 2 Vet. App. at 494-495.  Similarly, the Board is 
not competent to supplement the record with its own 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).


Absent evidence of in-service occurrence or aggravation of a 
disease or injury, coupled with medical evidence of a current 
disability; and medical evidence of a nexus between an in-
service injury or disease and the current disability, 
entitlement to service connection cannot be awarded.  As 
there is no medical evidence of in-service occurrence or 
aggravation of bilateral shoulder, arm, and leg disorders, or 
a nexus between any such currently diagnosed disorders and 
service, service connection is not warranted.  See Hickson, 
12 Vet. App. at 253; see also Pond, 12 Vet App. at 346.

Therefore, the Board finds that the preponderance of the 
evidence is against the appellant's claim for service 
connection for bilateral shoulder, arm, and leg disorders.  
Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim of 
entitlement to service connection for bilateral shoulder, 
arm, and leg disorders.  See Gilbert, 1 Vet. App. at 53.


ORDER

Service connection for a low back disorder is denied.

Service connection for bilateral shoulder, arm, and leg 
disorders is denied.


REMAND

The appeal as to increased ratings for a postoperative scar 
on the right elbow and for hysterical neurosis must be 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC, to ensure compliance with applicable law.  
VA will notify the appellant if further action is required on 
his part.

With regard to the issue of entitlement to a disability 
rating in excess of 20 percent for postoperative scar on the 
posteromedial aspect of the right elbow (major), the Board 
notes that during the pendency of this appeal, the schedular 
criteria for rating skin disorders, to include scars, were 
modified effective August 30, 2002.  See 67 Fed. Reg. 48784 
(2002); 67 Fed. Reg. 49590 (2002).  The RO has not notified 
the appellant of the regulation change.  Additionally, 
because of this regulation change, the most recent VA 
examination of the appellant's service-connected right elbow 
conducted in April 2005 was inadequate in that it did not 
provide the necessary information for proper adjudication of 
the appellant's increased rating claim under the amended 
regulations.  Specifically, the amended regulations require 
evidence regarding the area affected by the scar in square 
inches.  VA's duty to assist the appellant includes providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2006); see also Green v. Derwinski, 
1 Vet. App. 121 (1991).  

With regard to the issue of entitlement to a disability 
rating in excess of 10 percent for hysterical neurosis, 
although several VA mental disorders examinations have been 
conducted, they are insufficient to properly adjudicate the 
claim at issue.  Specifically, the VA examiners have not 
ascertained the disability resulting from the service-
connected hysterical neurosis, apart from various diagnoses 
of non-service-connected post-traumatic stress disorder.  
Although various VA examiners have reported a review of the 
claims folder, their review is clearly incomplete and not 
adequate for this appeal, because the appellant (1) did not 
serve in Vietnam, nor otherwise has any combat service, and; 
(2) does not have service-connected post-traumatic stress 
disorder.  

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

1.  The appellant and his representative 
are to be provided with the schedular 
criteria for rating skin disorders, to 
include scars, in effect prior to and as 
modified effective August 30, 2002.  See 
67 Fed. Reg. 48784 (2002); 67 Fed. Reg. 
49590 (2002).
  
2.  The appellant is to be afforded a VA 
scars examination for the purpose of 
determining the severity of his service-
connected postoperative scar on the 
posteromedial aspect of the right elbow 
(major).  His entire claims file, to 
include a copy of this remand, is to be 
furnished to the examiner prior to any 
evaluation of the appellant for use in 
the study of this case.  The examination 
is to include a review of the appellant's 
history and current complaints, as well 
as a comprehensive clinical evaluation 
and any and all diagnostic studies deemed 
warranted.  All applicable diagnoses must 
be fully set forth.  If the examiner is 
unable to render any finding or opinion 
requested, that fact must be indicated in 
the report and the reasons therefor 
noted.  The factors upon which any 
medical opinion is based must be set 
forth for the record.

The examiner must provide detailed 
findings/opinions as to the following:

(a)  Undertake detailed range of motion 
studies of the right elbow and each 
affected joint, noting whether any 
limitation of motion is severe, moderate, 
or slight in degree. 

(b)  Describe the size and location of 
all scarring attributable to the service-
connected postoperative scar on the 
posteromedial aspect of the right elbow 
(major).  Information should be provided 
as to whether: (1) such scarring is deep 
(associated with underlying soft tissue 
damage) or productive of limited motion, 
and, if so, whether that scarring exceeds 
6, 12, 72, or 144 square inches; (2) 
scarring that is superficial (not 
associated with underlying soft tissue 
damage) and does not cause limited 
motion, exceeds 144 square inches; (3) 
any superficial scarring is unstable 
(frequent loss of the covering of skin 
over the scar); (4) superficial scarring 
is painful; (5) such superficial scarring 
is productive of a limitation of function 
of the right long and middle fingers; and 
(6) the presence or absence of any poor 
nourishment, repeated ulceration, or 
tenderness or pain on objective 
demonstration regarding any superficial 
scarring of the right hand should also be 
set forth.

(c)  Ascertain whether the right elbow 
exhibits weakened movement, excess 
fatigability or incoordination 
attributable to the service-connected 
postoperative scar on the posteromedial 
aspect of the right elbow (major).  If 
feasible, any determination should be 
expressed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due to 
any pain, weakened movement, excess 
fatigability or incoordination.  The 
examiner must also identify whether there 
is present or absent objective signs of 
pain, and whether any such pain could 
significantly limit functional ability 
during flare-ups or when the affected 
part is used repeatedly over a period of 
time. This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.  

All conclusions should be supported by a 
complete rationale.

3.  The appellant is to be afforded a VA 
mental disorders examination, to 
ascertain the severity of the service-
connected hysterical neurosis, apart from 
the severity of the non-service-connected 
diagnosed PTSD.  The claims folder, and a 
copy of this remand, must be reviewed by 
the examiner in conjunction with the 
examination, and the examiner must report 
completion of this review in any report 
generated as a result of this remand.  
The examiner is to be instructed that the 
appellant did not serve in Vietnam; and 
that the examiner must attempt to 
ascertain the degree of psychiatric 
impairment (social, vocational, and 
occupational) resulting from the service-
connected hysterical neurosis, apart from 
the severity of the non-service-connected 
PTSD.  All appropriate clinical testing 
should be conducted, and the examiner 
must report a Global Assessment of 
Function score delineating the 
psychiatric impairment of the service-
connected hysterical neurosis.  If the 
examiner is unable to ascertain such 
impairment without resort to speculation, 
he or she should so state.  

4.  Readjudicate the appellant's claims, 
with application of all appropriate laws 
and regulations, including consideration 
of any additional information obtained as 
a result of this remand.  If the decision 
with respect to the claim remains adverse 
to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time 
within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

The RO/AMC and the appellant are advised that the Board is 
obligated by law to ensure that the RO/AM complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

While no action is required of the appellant until further 
notice is obtained, the Board takes this opportunity to 
advise the appellant that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims.  

The appellant is advised that it is his responsibility to 
report for the examinations and to cooperate in the 
development of the claim.  The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2003).  In 
the event that the veteran does not report for the 
aforementioned examinations, documentation should be obtained 
which shows that notice scheduling the examinations was sent 
to the last known address.  It should also be indicated 
whether any notice that was sent was returned as 
undeliverable.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


